EXHIBIT 8.1 Significant Subsidiaries The following is a list of all of G. Willi-food International Ltd‘s significant subsidiaries, including the name, country of incorporation and proportion of ownership interest. Name of the Company Country of Incorporation Percentage of Ownership Interest Subsidiaries: Gold Frost Ltd. Israel 100% Gold FrostSubsidiaries: Willi-Food Quality Cheeses Ltd. Israel 100% Gold Frost Cheeses World Ltd. Israel 100% Gold Cheeses Ltd. Israel 100% Cheeses Farm Ltd. Israel 100% Willi-Frost Ltd. Israel 100% W.F.D. (import, marketing and trading) Ltd. Israel 100% WF Kosher Food Distributors Ltd. - Non Active USA 100%
